IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHlO
WESTERN DIVISION AT DAYTON
UNITED S'I`ATES OF AMERICA, t Case No. 3:15-01'-68
Plaintiff,

- vs - : District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

TERRENCE D. VICTORIA,

Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

 

The Court has reviewed the Report and Recommendations ofUnited States Magistrate Judge
Michael R. Merz (ECF No. 47), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting no objections were filed thereafter, and that the time for filing such objections under Fed. R.
Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Defendant’s § 2255 Motion (ECF No. 46) be
dismissed with prejudice. Defendant is DENIED a certificate of appealability and the Court
hereby certifies to the United States Court of Appeals that an appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.

March@ 2019_ W l§:,

 

Walter H. Rice
United States District Judge

